     Case 2:20-cv-02321-JCM-BNW Document 6 Filed 01/21/21 Page 1 of 12



 1   JOHN C. COURTNEY, ESQ.
     Nevada Bar No. 11092
 2   SEBASTIAN F. GAJARDO, ESQ.
 3   Nevada Bar No. 14874
     LBC LAW GROUP
 4   3215 W. Charleston Blvd., Ste. 120
     Las Vegas, Nevada 89102
 5   Ph.: (702) 608-3030
     Fax: (702) 463-4443
 6   info@lbclawgroup.com
 7   Attorneys for Plaintiff

 8
                                  UNITED STATES DISTRICT COURT
 9
                                      FOR THE DISTRICT OF NEVADA
10

11
      JEFFERY ALAN RYERSON, an individual,                Case No.: 2:20-cv-02321-JCM-BNW
12
                         Plaintiff,
13                                                        PLAINTIFF’S MOTION TO REMAND
                v.
14
      RIMANTAS PETRAVICIUS, an individual,
      EW-SN TRANSPORT INC, a New Jersey                        ORAL ARGUMENT REQUESTED
15
      corporation, DOES I-X, ROES XI-XX,
16
                        Defendants.
17

18

19          Plaintiff Jeffery Alan Ryerson (“Plaintiff”) by and through his counsel of record, John C.

20   Courtney, Esq. and Sebastian F. Gajardo, Esq. of LBC Law Group, hereby files his Motion to

21   Remand this matter to the Eighth Judicial District Court of the State of Nevada (the “Motion”).

22   This Motion is made and based on the following Memorandum of Points and Authorities, the

23   pleadings and papers on file herein, and any oral argument that this Court may allow at the time of

24   hearing.

25   ///

26   ///

27   ///

28   ///
                                                      1
     Case 2:20-cv-02321-JCM-BNW Document 6 Filed 01/21/21 Page 2 of 12



 1                       MEMORANDUM OF POINTS AND AUTHORITIES

 2                                       I.      INTRODUCTION.

 3           This case could be settled today for less than $75,000—meaning, there is absolute and

 4   unequivocal proof that this court does not have jurisdiction over the case based on diversity. The

 5   Removing Defendant unequivocally believes that the amount in controversy is less than $75,000

 6   as evidenced by their unwillingness to pay more one third of that amount. As such, both parties

 7   agree that this case is worth less than $75,000. Nevertheless, Defendant has seen fit to needlessly

 8   waste the resources of the parties and of this Court, which should come at a price.

 9          Arguably, the vast majority of victims in personal injury case would love to be paid enough

10   to retire comfortably in the Bahamas, but what a victim wants and dreams about is not the legal

11   standard. The removing defendant must demonstrate that the actual amount in controversy is in

12   excess of the jurisdictional threshold, and this Removing Defendant has utterly failed to meet its

13   burden, particularly in light of the undisputable fact that this Removing Defendant refuses to offer

14   more than one-third of the jurisdictional threshold to resolve this case.

15          This case stems from a motor vehicle collision involving Plaintiff and Defendants Rimantas

16   Petravicius and EW-SN TRANSPORT INC (collectively “Defendants”)                  Plaintiff’s medical

17   specials from the crash alone (without even factoring in any pain, suffering, inconvenience, or other

18   categories of damages) exceed $25,000.

19          Despite the uncomplicated factual predicate for Plaintiff’s claim, Defendant has taken two

20   incongruous and opportunistic positions: (1) that Plaintiff’s damages would adequately be satisfied

21   by the $25,000 settlement offer; and (2) the amount in controversy, as Defendant represented to the

22   Court in removing this action, exceeds the $75,000 jurisdictional minimum.

23          Again, if this case was to be settled today, Plaintiff would accept $74,000, which is below

24   the jurisdictional minimum. Thus, Defendant’s basis for removal is both inconsistent with its prior

25   position, and demonstrably inaccurate.

26          Defendant knew, or should have known, that its assertion that the amount in controversy

27   for this dispute exceeds $75,000 is false. But, rather than negotiating in good faith, Defendant has

28   determined that the most prudent course of action is to seek removal of a case that very obviously
                                                        2
     Case 2:20-cv-02321-JCM-BNW Document 6 Filed 01/21/21 Page 3 of 12



 1   does not belong in federal court, thereby wasting the time and resources of the parties and the

 2   federal judiciary during a global pandemic. Such conduct is contrary to securing the “just, speedy,

 3   and inexpensive determination” of this action. See generally, Fed. R. Civ. P. 1. For these reasons,

 4   Plaintiff asks that the Court grant this Motion in total, and enter an order: (1) remanding this case

 5   back to state court; and (2) issuing an award in favor of Plaintiff and against Defendant for fees and

 6   costs imposed in preparing this Motion. Alternatively, if the Court determines that it does have

 7   jurisdiction over the case, Plaintiff requests a 120-day enlargement of time to serve Defendant

 8   Rimantas Petravicius.

 9                II.     STATEMENT OF FACTS AND PROCEDURAL HISTORY.

10           On October 8, 2018, Plaintiff Jeffery Alan Ryerson was travelling westbound on Blue

11   Diamond Road, approaching the intersection with Wigwam Avenue in Clark County, Nevada.

12   Defendant Rimantas Petravicius was driving southbound on Wigwam Avenue, approaching the

13   same intersection. Defendant Petravicius then made an unsafe left turn onto Blue Diamond Road,

14   putting the semi-truck directly into Plaintiff’s path of travel. Plaintiff was unable to avoid the trailer

15   attached to the semi-truck, resulting in a collision. Upon information and belief, the semi-truck

16   belonged to Defendant EW-SN INC, and Defendant Petravicius was driving it under the course and

17   scope of his employment with the same.

18           On July 27, 2020, Plaintiff served a letter to Defendant explaining that Plaintiff had incurred

19   $24,357.38 in medical expenses as a result of the collision, and demanded that Defendant “deliver

20   funds equal to [its] insured’s policy limits…” (Plaintiff’s Demand Letter, p. 2, attached as “Exhibit

21   1”). Defendants’ insurer, Northland Insurance, replied on August 26, 2020 with an offer to settle

22   the matter for $20,000. (Email from Northland Insurance to LBC Law Group, p. 1, dated August

23   26, 2020, attached as “Exhibit 2”). Plaintiff made a counteroffer in the amount of $150,000.00 on

24   October 9, 2020. (Email from LBC Law Group to Northland Insurance, p. 1, dated October 9, 2020,

25   attached as “Exhibit 3”). And, on October 14, 2020, Defendant made a new offer to settle the case

26   for $25,000. (Email from Northland Insurance to LBC Law Group, p. 1, dated October 14, 2020,

27   attached as “Exhibit 4”)

28
                                                          3
     Case 2:20-cv-02321-JCM-BNW Document 6 Filed 01/21/21 Page 4 of 12



 1          Plaintiff filed his complaint on September 29, 2020, alleging negligence; negligent

 2   entrustment; and negligent hiring, training, supervision, and retention against Defendants. Then,

 3   Plaintiff filed his First Amended Complaint on November 17, 2020. The following day, Plaintiff’s

 4   process server unsuccessfully attempted to serve Defendant Petravicius. (Affidavit of Due

 5   Diligence, pp. 1-2, attached as “Exhibit 5”). However, the Removing Defendant, EW-SN

 6   TRANSPORT INC, was successfully served on November 25, 2020.

 7          On December 28, 2020, Plaintiff’s counsel emailed Defendant’s counsel, offering to settle

 8   the case $74,000 so that “the amount in controversy does not exceed $75,000 unless [Defendants]

 9   force[] the amount in controversy to exceed $75,000 by needlessly causing unnecessary costs to be

10   incurred in violation of NRCP 1 and FRCP 1…” (Email from LBC Law Group to Winner &

11   Sherrod, p. 1, dated December 28, 2020, attached as “Exhibit 6”)

12          The following day, Defendant’s counsel replied, stating that “the amount in controversy is

13   not what Defendants may value the cases [sic] to be worth, but merely what amount for damages

14   might be claimed by your client at trial.” (Correspondence from Winner & Sherrod, dated

15   December 29, 2020, p. 1, attached as “Exhibit 7”). Defendant’s counsel also contended that,

16   because Plaintiff made a subsequent settlement offer in the amount of $150,000.00, “it is a

17   reasonable inference that, more likely than not, the amount at controversy at the time of removal

18   exceeded the jurisdictional limit of $75,000.”

19          In its Statement Regarding Removal, filed on January 6, 2021, the removing Defendant

20   states that Plaintiff “made demands to settle in the amounts of policy limits and for $150,000.”

21   (ECF 5, p. 3, ll. 1-2). Notably absent from this filing is Plaintiff’s settlement offer of $74,000. As

22   such, Defendant has made a blatant misrepresentation to this Court by alleging that Plaintiff is

23   seeking to recover more than $75,000 from Defendant after receiving an offer to settle the case for

24   $74,000. 1 Defendant has no reasonable basis for explaining the extent of Plaintiff’s damages

25
     1
       Nevada Rule of Professional Conduct 3.3, which is identical to the ABA Model Rule, provides
26   that a lawyer shall not knowingly make a false statement or fail to correct a false statement of
27   material fact previously made to the tribunal by the lawyer. NRPC 3.3(a)(1).

28
                                                        4
     Case 2:20-cv-02321-JCM-BNW Document 6 Filed 01/21/21 Page 5 of 12



 1   because Defendant has completely stifled all negotiations by refusing to pay more than $25,000—

 2   an amount that would barely cover Plaintiff’s special damages. Importantly, Plaintiff would accept

 3   $74,000 on or before the time this Motion is resolved, providing the Court with unequivocal

 4   evidence that Defendant’s assertion that Plaintiff is seeking over $75,000 is unsupported within the

 5   context of a diversity jurisdiction analysis.

 6          The removing Defendant has failed to apprise this Court with an accurate and complete

 7   statement of material facts. Specifically, the removing Defendant cannot meet its burden of proof

 8   or persuasion regarding removal because Defendant has not demonstrated to this Court the actual

 9   amount of prospective damages in this case.

10                                    III.    STATEMENT OF LAW.

11          A.      Removal Statutes Are Strictly Construed Against Removal and Federal
                    Jurisdiction Must Be Rejected if There is Any Doubt Regarding the Right of
12
                    Removal.
13

14          This Court has original jurisdiction over all civil actions in which the amount in controversy:

15   (1) exceeds the sum or value of $75,000; and (2) is between citizens of different states. 28 U.S.C.

16   § 1332(a).

17          If a plaintiff files a civil action in state court, a defendant may remove that action to a federal

18   district court if the district court has original jurisdiction over the matter. 28 U.S.C. § 1441(a).

19   Removal statutes are strictly construed against removal jurisdiction. Ritchey v. Upjohn Drug

20   Co., 139 F.3d 1313, 1317 (9th Cir. 1998). “Federal jurisdiction must be rejected if there is any

21   doubt as to the right of removal in the first instance.” Gaus v. Miles, 980 F.2d 564, 566 (9th Cir.

22   1992) (quoting Libhart v. Santa Monica Dairy Co., 592 F.2d 1062, 1064 (9th Cir. 1979)); see also

23   Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003) (footnote omitted).

24   “If at any time before final judgment it appears that the district court lacks subject matter

25   jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c).

26          B.      The Removing Defendant Bears the Burden of Showing That Removal is
                    Appropriate.
27

28
                                                         5
     Case 2:20-cv-02321-JCM-BNW Document 6 Filed 01/21/21 Page 6 of 12



 1          The removing defendant always has the burden of establishing that removal is

 2   proper. Gaus, 980 F.2d at 566. “Where it is not facially evident from the complaint that more than

 3   $75,000 is in controversy, the removing party must prove, by a preponderance of the evidence, that

 4   the amount in controversy meets the jurisdictional threshold.” 2 Matheson, 319 F.3d at 1090.

 5   “Under this burden, the defendant must provide evidence establishing that it is ‘more likely than

 6   not’ that the amount in controversy exceeds that amount.” Sanchez v. Monumental Life Ins. Co.,

 7   102 F.3d 398, 404 (9th Cir.1996). Id. Accordingly, “jurisdiction may [not] be maintained by mere

 8   averment.” McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 189, 56 S.Ct. 780, 80 L.Ed.

 9   1135 (1936).

10                                     IV.     LEGAL ARGUMENT.

11          A.      The Amount in Controversy is in This Case is Less Than $75,000.00.

12          In its Petition for Removal, Defendant asserts that it meets the criteria for diversity
13   jurisdiction because Plaintiff seeks damages in excess of $75,000 from the removing Defendant,
14   which is not true, and the removing Defendant does not even believe that damages could possibly
15   be in excess of $75,000. Indeed, Defendant’s response to Plaintiff’s December 28 email
16   demonstrates that Defendant values Plaintiff’s claim at no more than $74,000. See (Ex. 7, p. 1). As
17   such, the removing Defendant’s assertion that damages are in excess of $75,000 cannot be made in
18   good faith.
19          Defendant’s removal notice states that “[t]aking into consideration Plaintiff’s claim for past
20   and future medical damages, pain and suffering, and loss of enjoyment of life, it is more likely than
21   not that Plaintiff seeks damages in excess of $75,000. (ECF 1, p. 4, ¶ 8). In support of this assertion,
22   Defendant notes that “[p]rior to initiating litigation, Plaintiff made a claim upon Defendant’s
23   insurance, which provides insurance coverage in amount greater than the jurisdictional amount of
24   2
        The Ninth Circuit defines “amount in controversy” as “the amount at stake in the underlying
25   litigation” which includes “any result of the litigation, excluding interests and costs, that entails a
     payment by the defendant.” Gonzales v. CarMax Auto Superstores, LLC, 840 F.3d 644, 648 (9th
26   Cir. 2016) (internal quotations omitted). “This amount includes, inter alia, damages
     (compensatory, punitive, or otherwise) and the cost of complying with an injunction, as well as
27
     attorneys’ fees awarded under fee shifting statutes.” Id. at 648–49.
28
                                                         6
     Case 2:20-cv-02321-JCM-BNW Document 6 Filed 01/21/21 Page 7 of 12



 1   $75,000.00…” and that “Plaintiff demanded the policy limit for settlement of the instant matter.”

 2   Id. at ¶ 7. Presumably, Defendant bases this assertion on the demand letter it received from Plaintiff

 3   requesting the limits of Defendant’s policy. See (Ex. 1, p. 2).

 4          However, the demand letter is not probative because Defendant fails to show that it reflects

 5   a reasonable estimate of Plaintiff's claims. The Ninth Circuit holds that a “settlement letter is

 6   relevant evidence in determining the amount in controversy if it reflects a reasonable estimate of

 7   the plaintiff's claim.” Cohn v. PetSmart, Inc., 281 F.3d 839, 840 (9th Cir. 2002); see Dominguez

 8   v. Ralphs Grocery Co., No. 2:13-CV-2233-GMN-PAL, 2014 WL 4162378, at *2 (D. Nev. Aug.

 9   20, 2014). However, a plaintiff can “disavow his letter or offer contrary evidence” to foreclose its

10   consideration in the amount in controversy calculation. Cohn, 281 F.3d at 840.

11          Here, Plaintiff can demonstrate that the amount in controversy is less than $75,000, as

12   evidenced by basic factual predicate of this dispute, the actual allegations in Plaintiff’s Complaint,

13   and the attached Offer of Judgment which Plaintiff will serve upon Defendant at the very moment

14   this case is remanded and the state court regains jurisdiction. See (Proposed Offer of Judgment, p.

15   1, attached as “Exhibit 8”). At this point, Plaintiff’s offer to settle this case is $74,000—an amount

16   Defendant may accept immediately (and which will remain open until such time that this Motion

17   has been decided).

18          Plaintiff’s demand letter to Defendant offers additional contrary evidence. This demand

19   letter contains a line item listing of Plaintiff’s medical expenses (totaling $24,357.38) and a demand

20   for the policy limits—an amount which is not specified in the letter. See (Ex. 1, p. 2). As such, this

21   letter does not constitute “a reasonable estimate” of the claim. Regardless, even if Plaintiff’s

22   demand letter explicitly stated the limits of the Subject Policy, it would not adequately provide a

23   “reasonable estimate” of the demand’s pecuniary value. See Hanshew v. Blazin Wings, Inc., No.

24   2:16-cv-1541-JCM-PAL, 2016 WL 7489043, at *6 (D. Nev. Dec. 30, 2016) (using plaintiff’s

25   calculation of damages in determining the amount in controversy despite a settlement offer of

26   $350,000 in a demand letter); see also Corea v. Kim, 2:16-cv-01024-GMN-GWF, 2016 WL

27   3535804, at *4 (D. Nev. June 27, 2016) (determining a line-item listing of plaintiffs’ medical

28
                                                        7
     Case 2:20-cv-02321-JCM-BNW Document 6 Filed 01/21/21 Page 8 of 12



 1   expenses and a settlement demand of $1,000,000 to be insufficient for a “reasonable estimate” of

 2   plaintiffs’ claims).

 3           Moreover, Plaintiff filed his Complaint in state court and, under the pleading requirements

 4   set forth in the Nevada Rules of Civil Procedure, a complaint’s demand for relief may request

 5   damages “in excess of $15,000” without further specification of the amount. Nev. R. Civ. P. 8(a)(4).

 6   “Because Nevada law does not allow a plaintiff to plead specific damages greater than $[15,000],

 7   no adverse inference should be taken from a plaintiff’s failure to specifically plead damages above

 8   $[15,000] but below the minimum for diversity jurisdiction.” Soriano v. USAA Ins. Agency, Inc.,

 9   No. 3:09-cv-00661-RCJ-RAM, 2010 WL 2609045, at *2 (D. Nev. June 24, 2010).

10           Here, Defendant offers no evidence aside from Plaintiff’s initial demand letter (and a

11   subsequent offer to settle for $150,000) to suggest that damages would exceed the minimum alleged

12   values. Accordingly, Defendant has failed to satisfy its burden to demonstrate by a preponderance

13   of the evidence that the amount in controversy exceeds $75,000. Thus, a fatal subject matter

14   jurisdiction defect prevents the Court from presiding over this dispute, and the litigation must be

15   remanded.

16           B.      Plaintiff Should Be Awarded Attorney Fees and Costs for Having to Respond
                     to a Frivolous Petition Containing a Knowingly False Premise.
17

18           Defendant had no reasonable basis for asserting that the amount in controversy was in

19   excess of $75,000.00, particularly if Defendant had had observed and honored the mandates of Rule

20   11 (both the Nevada rule and its Federal parallel). What makes Defendant’s argument particularly

21   egregious is that Defendant asserts both that Plaintiff’s claim is worth nothing while asserting to

22   this Court that the amount in controversy is in excess of $75,000.00.

23           Pursuant to Federal Rule of Civil Procedure 11, when a party submits information to the

24   Court, that “party certifies that to the best of the person’s knowledge, information, and belief,

25   formed after an inquiry reasonable under the circumstances [that the information] “is not being

26   presented for any improper purpose, such as to harass, cause unnecessary delay, or needlessly

27   increase the cost of litigation.” Fed. R. Civ. P. 11(b)(1) (emphasis added). That person is also

28   certifying that the “legal contentions are warranted by existing law or by a nonfrivolous argument
                                                       8
     Case 2:20-cv-02321-JCM-BNW Document 6 Filed 01/21/21 Page 9 of 12



 1   . . .” Id. at (b)(2). Lastly, that person is also certifying that “the factual contentions have evidentiary

 2   support . . . after a reasonable opportunity for further investigation or discovery . . .” Id. at

 3   (b)(3) (emphasis added). Rule 11(c) provides that the Court may award attorney fees, even on its

 4   own initiative, to award attorney fees as a result of a party wasting valuable judicial resources. The

 5   rule also allows the award to be made jointly and severally against the party and its attorney. See

 6   id. at (c)(3); see also NRS 7.085.

 7           There are also other rules allowing for an award of attorney fee in cases such as the instant

 8   case. “An order remanding the case may require payment of just costs and any actual expenses,

 9   including attorney fees, incurred as a result of the removal.” 28 U.S.C. § 1447(c). A court may

10   award attorney fees when removal is wrong as a matter of law. Balcorta v. Twentieth Century-Fox

11   Film Corp., 208 F.3d 1102, 1106 n. 6 (9th Cir. 2000); see also Dall v. Albertson’s Inc., 349 F.

12   App’x 158, 160 (9th Cir. 2009) (holding that an award of attorneys fees following the remand of a

13   case was appropriate because the removing party lacked an objectively reasonable basis for seeking

14   removal); Moore v. Permanente Med. Group, Inc., 981 F.2d 443, 448 (9th Cir.1992) (holding that

15   the removing party’s “bad faith need not be demonstrated” to award fees).

16           The rules also allow for an award of costs. An award of fees and costs associated with

17   removal or remand under 28 U.S.C. § 1447(c) is reviewed for an abuse of discretion. Kanter v.

18   Warner-Lambert Co., 265 F.3d 853, 861 (9th Cir. 2001). And, while discretionary, Courts generally

19   award costs where the non-removability of the action is obvious. Tralmer v. Galaxy Airlines, Inc.,

20   611 F. Supp. 633, 635 (D. Nev. 1985); Pack v. Rich Terminal Company, 502 F.Supp. 58, 60

21   (S.D.Ohio 1980); Dunkin Donuts of America v. Family Enterprises, Inc., 381 F.Supp. 371, 373

22   (D.Md.1974); Grodeck v. Jung, 582 F.Supp. 544, 544 (W.D.Va. 1984). Such is the case here.

23           As outlined above, Defendants were wrong to remove this action to federal court, and the

24   defect is obvious. The Removing Defendant likewise materially misrepresented to the Court the

25   state of negotiations in its Statement Regarding Removal, conspicuously neglecting to mention the

26   $74,000 offer tendered only nine (9) days before the Statement Regarding Removal was filed.

27   Defendant’s removal of the action is simply an attempt to force Plaintiff to expend unnecessary

28   resources in the pursuit of his meritorious claims. This Court should award Plaintiff attorneys fees
                                                          9
     Case 2:20-cv-02321-JCM-BNW Document 6 Filed 01/21/21 Page 10 of 12



 1   and costs in an amount to be determined after a computation of such costs is completed and

 2   submitted to the Court.

 3          C.      Alternatively, an Extension of Time is Within this Court’s Discretion to Grant.

 4          If the Court is not inclined to remand this action to state court, Plaintiff respectfully requests
 5   alternative relief in the form of an enlargement of time to effectuate service upon Defendant
 6   Petravicius. Under Rule 4(m), Plaintiff has 90 days from the filing of the complaint to serve a party
 7   named therein. Fed. R. Civ. P. 4(m). However, if the Plaintiff shows good cause for his failure to
 8   serve within the 90-day period, the Court must extend the time for service for an appropriate period.
 9   Id. District courts have broad discretion to extend time for service under Rule 4(m). Efaw v.
10   Williams, 473 F.3d 1038, 1041 (9th Cir. 2007). In making extension decisions under Rule 4(m) a
11   district court may consider factors “like a statute of limitations bar, prejudice to the defendant,
12   actual notice of a lawsuit, and eventual service.” Id. (citing Troxell v. Fedders of N. Am., Inc., 160
13   F.3d 381, 383 (7th Cir.1998)).
14          Here, Plaintiff filed his complaint on September 29, 2020. The complaint was filed, in part,
15   because the statute of limitations ran on October 9, 2020. Plaintiff filed an amended complaint on
16   November 17, 2020—mainly because of an inadvertent misspelling of Defendant Petravicius’ first
17   name. The 90-day period expired on December 28, 2020. Defendant EW-SN TRANSPORT INC
18   removed this case from state court (which has a 120-day period for service) on December 22, 2020.
19          Upon information and belief, Defendant Petravicius is the owner and registered agent of
20   EW-SN TRANSPORT INC. As such, neither Defendant would be prejudiced by an extension of
21   time both Defendants would have been covered under the same insurance policy. Furthermore,
22   Defendant Petravicius almost certainly had actual notice of the lawsuit prior to the end of the 90-
23   day period. Indeed, at the very latest, Defendant Petravicius, had notice of the action by November
24   25, 2020 when his company, Defendant EW-SN TRANSPORT INC, was served. However, the
25   affidavit of due diligence provided by Plaintiff’s process server indicates that Defendant Petravicius
26   was made aware that he is a party to this suit in his individual capacity during a telephonic
27   conversation that took place on November 18, 2020. Accordingly, Plaintiff respectfully requests an
28   additional 120 days to effectuate service upon Defendant Petravicius.
                                                        10
     Case 2:20-cv-02321-JCM-BNW Document 6 Filed 01/21/21 Page 11 of 12



 1                                        VI.      CONCLUSION.

 2          For these reasons, Plaintiff asks that the Court grant this Motion, and enter an order: (1)

 3   remanding this case back to the Eighth Judicial District Court of the State of Nevada; and (2) issuing

 4   an award in favor of Plaintiff and against Defendant for fees and costs imposed in preparing this

 5   Motion. Defendant has no legitimate basis to claim diversity jurisdiction, and its attempt to remove

 6   this matter improperly is inconsistent with its prior valuation of the case, the factual predicate for

 7   Plaintiff’s suit, or the actual allegations in Plaintiff’s Complaint. The improper removal should not

 8   be incentivized; this matter should proceed in state court as intended, and Defendant should

 9   reimburse Plaintiff for fees and costs incurred as a result of Defendant’s gamesmanship.

10   Alternatively, if the Court determines it does have jurisdiction over this case, Plaintiff requests an

11   enlargement of time to effectuate service upon Defendant Petravicius.

12

13          Respectfully submitted this 20th day of January, 2021.

14

15                                                  LBC LAW GROUP

16

17
                                                    By:    /s/ Sebastian F. Gajardo
18                                                  JOHN C. COURTNEY, ESQ.
                                                    Nevada Bar No. 11092
19                                                  SEBASTIAN F. GAJARDO, ESQ.
                                                    Nevada Bar No. 14874
20
                                                    3215 W. Charleston Blvd., Suite 120
21                                                  Las Vegas, NV 89102
                                                    Attorneys for Plaintiff
22

23
                         EXHIBIT NO.            EXHIBIT NAME
24
                         1                      Plaintiff’s Demand Letter
25
                         2                      Email from Northland Insurance to LBC Law Group
26
                                                (August 26)
27

28
                                                        11
     Case 2:20-cv-02321-JCM-BNW Document 6 Filed 01/21/21 Page 12 of 12



 1
                       3                  Email from LBC Law Group to Northland Insurance
 2
                                          (October 9)
 3
                       4                  Email from Northland Insurance to LBC Law Group
 4
                                          (October 14)
 5
                       5                  Affidavit of Due Diligence
 6
                       6                  Email from LBC Law Group to Winner & Sherrod
 7
                                          (December 28, 2020)
 8
                       7                  Correspondence from Winner & Sherrod (December 29,
 9
                                          2020)
10
                       8                  Plaintiff’s Proposed Offer of Judgment
11

12
                                   CERTIFICATE OF SERVICE
13
            I HEREBY CERTIFY that on January 21, 2021 a true and correct copy of PLAINTIFF’S
14
     MOTION TO REMAND, was served electronically with the Clerk of the Court using the CM/ECF
15
     system and/or deposited for mailing in the U.S. Mail, postage prepaid and addressed to the
16
     following:
17
     Christine M. Booze, Esq.
18   Jonathan L. Powell, Esq.
     Winner & Sherrod
19   1117 South Rancho Drive
     Las Vegas, Nevada 89102
20   cbooze@winnerfirm.com
     jpowell@winnerfirm.com
21   Attorneys for Defendant EN-SW Inc.

22

23                                                           /s/ Kerri Rowland
                                                        An Employee of LBC LAW GROUP
24

25

26

27

28
                                                  12
